U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                         ________________________

                              No. ACM 39629
                         ________________________

                            UNITED STATES
                                Appellee
                                     v.
                           Steven L. NEWT
              Senior Airman (E-4), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                       Decided 11 December 2020
                         ________________________

Military Judge: Thomas J. Alford.
Approved sentence: Dishonorable discharge, confinement for 11 months
and 29 days, and reduction to E-1. Sentence adjudged 27 October 2018
by GCM convened at Kadena Air Base, Japan.
For Appellant: Major David A. Schiavone, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Lieutenant
Colonel Brian C. Mason, USAF; Major Dayle P. Percle, USAF; Mary El-
len Payne, Esquire.
Before MINK, KEY, and MEGINLEY, Appellate Military Judges.
Judge KEY delivered the opinion of the court, in which Senior Judge
MINK and Judge MEGINLEY joined.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
KEY, Judge:
   A general court-martial convicted Appellant, in accordance with his pleas
and pursuant to a pretrial agreement, of two specifications of abusive sexual
contact in violation of Article 120, Uniform Code of Military Justice (UCMJ),
                     United States v. Newt, No. ACM 39629


10 U.S.C. § 920. 1 Officer members sentenced Appellant to a dishonorable dis-
charge, confinement for two years, and reduction to the grade of E-1. Con-
sistent with the terms of the pretrial agreement and the military judge’s grant-
ing of one day of pretrial confinement credit, the convening authority approved
only 11 months and 29 days of confinement, along with the dishonorable dis-
charge and reduction to the grade of E-1.
    On appeal, Appellant raises three issues through counsel: that (1) the mil-
itary judge erred in denying a defense challenge for cause of one of the mem-
bers; (2) the military judge abused his discretion in denying Defense-requested
sentencing instructions; and (3) the record is not substantially verbatim due to
the military judge deciding contested issues during Rule for Courts-Martial
(R.C.M.) 802 conferences. Appellant personally raises one additional issue pur-
suant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982): that the condi-
tions of his post-trial confinement were inappropriately severe. We have care-
fully considered Appellant’s claim regarding his confinement conditions, and
we have determined it is without merit and warrants neither discussion nor
relief. See United States v. Matias, 25 M.J. 356, 361 (C.M.A. 1987). Although
not raised by Appellant, we consider whether he is entitled to relief for facially
unreasonable post-trial delay and whether the convening authority exceeded
his authority by approving less confinement than specified in the pretrial
agreement. Finding no error prejudicial to the substantial rights of Appellant,
we affirm.

                                 I. BACKGROUND
    Appellant joined the Air Force in November 2014 and arrived at his first
permanent duty assignment, Kadena Air Base, Japan, with his wife and young
son in June of 2015. Not long after, Appellant and his wife had their second
son. In the fall of 2017, Appellant was assigned to be the sponsor for Airman
(Amn) JS who was new to the Air Force, having just enlisted. Amn JS and his
wife, Ms. BS, flew from St. Louis, Missouri, and arrived at Kadena’s passenger
terminal late in the evening of 6 October 2017 where they were met by Appel-
lant who escorted them to their off-base hotel. The next morning, Appellant
called one of his co-workers, Airman First Class (A1C) CK, to come over to his
house and help move a grill. During that process, Appellant told A1C CK he
had decided to have a barbeque at his house that evening and that he was
inviting A1C CK and two other co-workers, along with Amn JS and Ms. BS.
Appellant added that he thought Ms. BS was “hot.”



1All references in this opinion to the Uniform Code of Military Justice and Rules for
Courts-Martial are to the Manual for Courts-Martial, United States (2016 ed.).


                                         2
                    United States v. Newt, No. ACM 39629


    Later that day, Appellant picked up Amn JS and Ms. BS from their hotel
and drove them to his on-base house. A1C CK and the other two co-workers
arrived at some point, and—with the exception of A1C CK—the group of six all
consumed alcohol and become noticeably intoxicated over the course of the
evening. At some point during this time, Appellant told one of the other par-
tygoers that he thought Ms. BS was “hot” and had “nice legs.” Appellant en-
couraged the group to stay at his house due to their level of intoxication and
brought an air mattress out into his living room.
    In addition to drinking, Amn JS and Ms. BS were both jetlagged, having
only slept a few hours the previous night, and Amn JS fell asleep at one end of
the couch in Appellant’s living room while the others stayed up playing a card
game. Later on, one of Appellant’s co-workers fell asleep on the floor, next to
the mattress, and another fell asleep at the other end of the couch. Ms. BS fell
asleep on top of Amn JS. Appellant’s wife went to sleep in their bedroom with
their children. A1C CK and Appellant, meanwhile, stayed up playing a video
game in the living room, a few feet away from the couch and the air mattress.
During the game, Appellant would periodically get up and get something to eat
or drink, and A1C CK saw Appellant eventually sit down by the couch, close to
Amn JS and Ms. BS.
    A1C CK continued playing the video game by himself for a short time until
he heard kissing noises behind him. Turning around to see what was going on,
A1C CK saw that Ms. BS’s shirt had been lifted to expose her abdomen, which
Appellant was kissing while Ms. BS slept. A1C CK told Appellant to stop,
which Appellant did, and A1C CK returned to the video game for a few minutes
until he heard more kissing noises. When he turned around this time, he saw
that Ms. BS’s shorts were unbuttoned and unzipped, and Appellant had one of
his hands down the front of her shorts and his other hand up her shirt, touch-
ing her breasts. A1C CK stood up and told Appellant to stop, to which Appel-
lant responded, “This is my house. If you don’t like it then get out.”
   A1C CK collected his belongings and walked out of the house. A few
minutes later, Amn JS woke up to Appellant bumping his leg. Amn JS saw
that Ms. BS was asleep and that her shorts and underwear had been pulled
part way down her thighs such that her genitals were exposed. Her shirt was
pulled up to just below her breasts, and Appellant had one hand up her shirt
while he was touching her genital region with his other hand. Amn JS kicked
Appellant off Ms. BS and then woke Ms. BS.
   Amn JS verbally confronted Appellant, demanding to know what he had
done, and Appellant claimed to not know what Amn JS was talking about, say-
ing repeatedly, “I didn’t do anything.” When he testified at Appellant’s trial,
Amn JS agreed Appellant had asked him if he “really wanted to ruin [his] ca-
reer over making an allegation like this” and that Appellant told him he was

                                       3
                     United States v. Newt, No. ACM 39629


“so f[**]king stupid” for accusing Appellant of assaulting Ms. BS. One of the
other Airmen intervened to stop the escalating situation, and Amn JS and Ms.
BS stepped outside where Amn JS was able to get the phone number for the
base law enforcement desk from a neighbor. He called the number, and mili-
tary law enforcement responded shortly after midnight, apprehending Appel-
lant and placing him in confinement. Several hours later, while still in confine-
ment, Appellant was given a breathalyzer test which measured his blood alco-
hol content to be 0.10 percent. At trial, the Defense’s expert psychiatrist wit-
ness determined Appellant’s blood alcohol content was likely in the 0.155 to
0.16 range at the time he was touching Ms. BS, a level the witness agreed made
Appellant’s conduct “somewhat surprising” given his “rather low” blood alcohol
content.
    Ms. BS underwent a sexual assault forensic examination which found Ap-
pellant’s DNA on both of her breasts, her abdomen, her pubic mound, her anus,
and on her underwear.
    Throughout the investigation and his court-martial, Appellant maintained
he had no recollection of much of the evening’s events due to his consumption
of a large amount of alcohol. Appellant had also taken his prescription anti-
depressant and anti-anxiety medications, one of which the Defense’s expert
psychiatrist witness characterized as a “minor stimulant.” 2 Appellant said dur-
ing the providency inquiry that he remembered his wife sitting next to Amn
JS and Ms. BS after playing the card game, but that he had “no solid memory”
from that point forward until his memory of sitting in jail in handcuffs. He told
the military judge, “I think I have a memory of being pushed down and accused
at some point, but it is too fuzzy to say for sure.” He later clarified that he
remembered “being accused of something by [Amn JS]” and “being pushed into
the wall.” Despite saying he did not recall assaulting Ms. BS, Appellant told
the military judge he had no reason to believe he had not done so and he be-
lieved he was in control of his actions at the time.
    Appellant pleaded guilty to two specifications of abusive sexual contact; the
first was for touching Ms. BS’s breasts, groin, and anus while he should have
known she was sleeping; the second specification was for touching her abdo-
men. The military judge granted a defense motion to merge the two offenses
for sentencing purposes, resulting in Appellant facing a maximum sentence of
a dishonorable discharge, confinement for seven years, forfeiture of all pay and
allowances, and reduction to the grade of E-1. Trial counsel asked the members
to sentence Appellant to a dishonorable discharge, three years of confinement,
and reduction to the grade of E-1. In his unsworn statement, Appellant asked

2 The expert further testified this drug had been shown in studies to counteract the
sedative and cognitive-dulling effects of alcohol to a degree.


                                         4
                    United States v. Newt, No. ACM 39629


the members to sentence him to a punitive discharge, and trial defense counsel
echoed that request by recommending a bad-conduct discharge in lieu of con-
finement during the Defense’s sentencing argument. The members sentenced
Appellant to a dishonorable discharge, two years confinement, and reduction
to the grade of E-1.

                                II. DISCUSSION
A. Challenge for Cause of Major CD
    Appellant argues the military judge erred when he denied the Defense’s
challenge for cause of Major (Maj) CD, one of the court-martial members. Ap-
pellant had challenged Maj CD on a theory of implied bias because Maj CD
said that he was “definitely on board” with military policies against sexual as-
sault. On appeal, Appellant argues Maj CD’s comments during voir dire “sug-
gest he would sentence Appellant more harshly because of the policy that the
military needs to be tougher on sexual assault.” We conclude the military judge
did not err.
   1. Additional Background
    During group voir dire of the court-martial members, trial defense counsel
asked if anyone had heard that the military has a “zero tolerance policy for
sexual misconduct.” All answered in the affirmative. Trial defense counsel then
asked whether such a policy would lead the members to conclude they had an
obligation “to be tough” in such cases or that a conviction of such an offense
warranted a particular punishment. All answered in the negative on both ac-
counts.
    Each member was called back separately for individual voir dire, to include
Maj CD. During that questioning, trial defense counsel asked Maj CD to elab-
orate on his awareness of such zero-tolerance policies, and Maj CD answered,
“Definitely zero tolerance through commander’s policy letters on the halls and
multiple emails through—through my career.” This led trial defense counsel to
ask whether Maj CD had “any strong feelings” about such a policy, to which
Maj CD responded: “No strong feelings. Just I’m definitely on board with it. . . .
I support the policy letters that come down from base leadership.” Trial defense
counsel then asked if Maj CD supported policy letters from base leadership “as
a matter of course.” Maj CD said he did.
    At the conclusion of trial defense counsel’s questioning, the military judge
told Maj CD, “Okay. And obviously, you know, we’re in a hierarchical organi-
zation so things that come from the top down, it’s smart to follow those things.”
The military judge then asked, “But putting that stuff aside, do you understand
that your—if you are seated on this panel that your decision would be yours,
and yours alone to make?” Maj CD said he did. The military judge followed up:

                                        5
                    United States v. Newt, No. ACM 39629


       I’m not aware of any policy that says you need to institute a par-
       ticular punishment. But if there were a policy, do you under-
       stand you would have to put that aside and make the decision
       solely on the facts of the case and on the instructions on the law
       that I give you?
Maj CD again answered affirmatively and responded to further questions from
the military judge by agreeing that he had not made up his mind at all about
what punishment Appellant should receive and that he would give Appellant
a full, fair, and impartial hearing.
    Trial defense counsel challenged Maj CD, arguing they were concerned that
Maj CD “was supportive of all policies coming down from the chain of com-
mand” and that he had “kind of [a] rogue reaction to follow directives from the
top down” which would “raise[ ] questions from the outside looking in about his
ability to be impartial.” The military judge declined to grant the challenge,
finding neither actual nor implied bias on Maj CD’s part. The military judge
explained Maj CD had stated he did not have strong feelings about the zero-
tolerance policy. He continued:
       Zero tolerance was never specifically defined by the defense
       counsel: what it means, what the implications of that are, or the
       fact that we are actually in a sentencing proceeding and what
       does zero tolerance mean with respect to sentencing; that was
       never defined. So the fact that he said that he is supportive of a
       zero tolerance policy coming down from the Air Force does not
       raise an implied bias.
    The military judge noted on the record he had considered the liberal-grant
mandate. In addition to Maj CD, the Defense challenged three other members,
and the military judge granted all three of those challenges—two of which were
over the Government’s objection. The Defense used its peremptory challenge
to remove a fourth member, and Maj CD sat on Appellant’s court-martial.
   2. Law
    “As a matter of due process, an accused has a constitutional right, as well
as a regulatory right, to a fair and impartial panel.” United States v. Wiesen,
56 M.J. 172, 174 (C.A.A.F. 2001) (footnote and citations omitted). Under
R.C.M. 912(f)(1)(N), a member shall be excused for cause whenever it appears
that member “[s]hould not sit as a member in the interest of having the court-
martial free from substantial doubt as to legality, fairness, and impartiality,”
and this rule encompasses implied bias, as well as actual bias. United States
v. Napoleon, 46 M.J. 279, 283 (C.A.A.F. 1997). The United States Court of Ap-
peals for the Armed Forces (CAAF) has explained that substantial doubt will
be found when “the presence of a member on the panel would cause the public


                                       6
                      United States v. Newt, No. ACM 39629


to think ‘that the accused received something less than a court of fair, impartial
members,’ injuring the public’s perception of the fairness of the military justice
system.” United States v. Commisso, 76 M.J. 315, 323 (C.A.A.F. 2017) (quoting
United States v. Townsend, 65 M.J. 460, 463 (C.A.A.F. 2008)).
    In considering challenges for cause, military judges are obligated to liber-
ally grant such challenges, and we review the judges’ rulings for abuse of dis-
cretion. United States v. Downing, 56 M.J. 419, 422 (C.A.A.F. 2001) (citation
omitted). Although we give military judges a “high degree of deference” when
reviewing actual-bias-based challenges, implied-bias challenges are analyzed
“under a standard less deferential than abuse of discretion but more deferen-
tial than de novo.” Id. (emphasis and citation omitted). Assertions of implied
bias turn on the appearance of fairness through the eyes of the public, and such
bias will be found when “most people in the same position would be prejudiced.”
United States v. Rome, 47 M.J. 467, 469 (C.A.A.F. 1998) (quoting United States
v. Daulton, 45 M.J. 212, 217 (C.A.A.F. 1996)). When conducting this analysis,
we “assume the public to be familiar with the unique structure of the military
justice system.” United States v. Hennis, 79 M.J. 370, 385 (C.A.A.F. 2020)
(quoting United States v. Woods, 74 M.J. 238, 243–44 (C.A.A.F. 2015)). The
CAAF has determined that in the absence of actual bias, “implied bias should
be invoked rarely,” and instances in which a military judge’s exercise of discre-
tion is reversed on appeal will be rare so long as the military judge recognizes
the liberal-grant mandate and places his reasoning on the record. Wiesen, 56
M.J. at 174 (citation omitted); see also United States v. Clay, 64 M.J. 274, 277
(C.A.A.F. 2007). The burden of establishing the grounds for a challenge for
cause is on the party making the challenge. R.C.M. 912(f)(3); Daulton, 45 M.J.
at 217 (citation omitted).
    3. Analysis
    We are unconvinced the military judge abused his discretion in denying the
defense challenge of Maj CD for cause. As an initial matter, we note that Ap-
pellant fails to explain how a military member’s awareness of and support for
a command policy of “zero tolerance” toward sexual assault—without more—
could render a person unfit to serve as a court-martial member. 3 Abusive sex-
ual contact, as charged in this case, is proscribed by the Uniform Code of Mili-
tary Justice—which is to say the American citizenry, through its elected rep-
resentatives in the United States Congress, has specifically criminalized the
behavior. That military commanders have declared they have no tolerance for


3See, e.g., United States v. Simpson, 58 M.J. 368, 375 (C.A.A.F. 2003) (“The implication
of the phrase ‘zero tolerance’ to personnel in the military justice process depends on
the training and experience of the person hearing the phrase, as well as the specific
circumstances of a case.”)


                                           7
                    United States v. Newt, No. ACM 39629


the commission of such criminal conduct is far from surprising—indeed, it
would be far more unusual to learn of a commander concluding he or she would
tolerate some amount of sexual misconduct. Similarly, there seems to be little
noteworthy about Maj CD’s explanation that he supported the policies issued
by his leadership.
    What is relevant here is not Maj CD’s awareness or support of command
policies regarding sexual assault-type offenses, but rather Maj CD’s ability and
willingness to set the command position aside, follow the military judge’s in-
structions, and fairly and impartially assess Appellant’s case. Maj CD assured
the military judge he could and would do these things, and we see nothing in
the record that would suggest he could or would not. Moreover, as the military
judge pointed out, Maj CD was serving as a member on a panel charged not
with assessing Appellant’s guilt, but rather determining Appellant’s sentence
after Appellant’s guilty plea. As a result, the issue of a “zero tolerance” policy
becomes relevant only insofar as it would inform a court member’s perspective
on an appropriate sentence, and the existence of such a policy does not dictate
a particular sentence, much less a harsh one. Theoretically, the concept of “zero
tolerance” could suggest a service member convicted of such an offense should
receive a punitive discharge such that he or she is not returned to the service,
but that would require several logical steps not developed in this case. Moreo-
ver, Maj CD told the military judge he would make his decision based upon the
facts of the case and the military judge’s instructions, he would give Appellant
a full, fair, and impartial hearing, and that he did not have any preconceived
notion of what punishment Appellant should receive. The military judge both
stated on the record he had considered the liberal-grant mandate and ex-
plained his rationale for denying the challenge. We see nothing irregular in the
military judge’s ruling on the Defense’s challenge of Maj CD, and we conclude
he did not abuse his discretion.
B. Sentencing Instructions
   Appellant asserts the military judge abused his discretion by denying the
Defense’s request for instructions on intoxication and certain other factors for
the members to consider in their deliberations. We disagree.
   1. Additional Background
    Appellant’s wife testified Appellant had struggled with alcohol abuse dur-
ing his assignment to Kadena Air Base and that he eventually sought treat-
ment, remaining sober for approximately six to eight months prior to the night
of the barbeque. She testified she had never seen Appellant as drunk as he was
that night, and the Defense hypothesized that one of Appellant’s prescription
medications might have kept Appellant from passing out, as his wife indicated




                                        8
                      United States v. Newt, No. ACM 39629


Appellant ordinarily would have done after consuming such a large amount of
alcohol.
    Trial defense counsel requested the military judge give the members the
following instruction:
        Although the accused has been found guilty of the offenses
        charged and therefore mentally responsible, you should consider
        as a mitigating circumstance evidence tending to show that the
        accused was suffering from a mental condition as a mitigating
        factor tending to explain the accused’s conduct. I refer specifi-
        cally to matters including, but not limited to, depression, alco-
        holism, and involuntary intoxication.
        Alcoholism is recognized by the medical profession as a disease
        involving a compulsion toward intoxication. As a matter of law,
        however, intoxication from drinking as a result of the compul-
        sion of alcoholism is regarded as voluntary intoxication. Alcohol-
        ism is not, in itself, a defense and the above instructions apply
        whether or not the accused was an alcoholic.
        Voluntary intoxication, whether by alcohol, prescription drugs
        or both, is not a defense to the Charge. However, evidence of vol-
        untary intoxication may be a matter in mitigation and extenua-
        tion that is proper for you to consider.
        The law recognizes that a person’s ordinary thought processes
        may be materially affected when he is under the influence of in-
        toxicants. The inability to remember because of intoxication,
        sometimes called “alcoholic amnesia” or “blackouts” is not itself
        a defense. It is, however, one of the factors you should consider
        when deciding the extent and effect, if any, of the accused’s in-
        toxication.[ 4]
    The Defense further asked the military judge to instruct the members to
consider Appellant’s age, good military character, family and domestic difficul-
ties, military test scores, desire to remain in the service, 5 any expression by
Appellant as to his desire to not receive a dishonorable discharge, and Appel-
lant’s mental condition or impairment at the time of the offense. Trial defense



4 This instruction was derived, in part, from the voluntary intoxication defense instruc-
tion found in the Military Judges’ Benchbook pertaining to specific-intent offenses.
Dept. of the Army Pamphlet 27-9 at ¶ 5-12 (1 Sep. 2014).
5The Defense proposed this instruction prior to Appellant asking the members to sen-
tence him to a punitive discharge.


                                           9
                    United States v. Newt, No. ACM 39629


counsel cited United States v. Wheeler as authority for instructing the members
on these matters. 38 C.M.R. 72 (C.M.A. 1967).
   The military judge declined both requests and instead instructed the mem-
bers:
       In determining the sentence you should consider all the facts
       and circumstances, the offense of which the accused has been
       convicted, and all matters concerning the accused. Thus, you
       should consider the accused’s background, his character, his ser-
       vice record, all matters in extenuation and mitigation, and any
       other evidence he presented. You should also consider any mat-
       ters in aggravation. . . . While the accused’s alcohol consumption
       and lawful prescription medication use may be a factor you con-
       sider in extenuation and/or mitigation, it is not a defense to this
       crime.
The military judge did not provide an extended explanation for his denial,
simply noting that his instruction covered “at least some” of the Defense’s re-
quests.
   2. Law
    R.C.M. 1005(a) requires the military judge to “give the members appropri-
ate instructions on sentence.” We review a military judge’s sentencing instruc-
tions for an abuse of discretion. United States v. Hopkins, 56 M.J. 393, 395
(C.A.A.F. 2002) (citing United States v. Greaves, 46 M.J. 133, 138 (C.A.A.F.
1997)). “The military judge has considerable discretion in tailoring instructions
to the evidence and law.” Id.
    In evaluating whether a military judge erred by failing to give a requested
instruction, we apply a three-prong test: (1) whether the proposed instruction
is correct; (2) whether or not it is substantially covered in other instructions
given by the military judge; and (3) whether it is “on such a vital point in the
case that the failure to give it deprived [the appellant] of a defense or seriously
impaired its effective presentation.” United States v. Damatta-Olivera, 37 M.J.
474, 478 (C.M.A. 1983) (citation omitted). This test has been applied by the
CAAF in the context of sentencing instructions. See, e.g., United States v. Mil-
ler, 58 M.J. 266, 270 (C.A.A.F. 2003).
   3. Analysis
    While Appellant’s requested instruction regarding voluntary intoxication
is arguably a correct statement that alcoholism is a disease and that alcohol
abuse can cause memory problems, we are unconvinced the instruction is par-
ticularly relevant to Appellant’s case or that it was otherwise appropriate in
the context of Appellant’s sentencing proceedings, much less that its omission


                                        10
                   United States v. Newt, No. ACM 39629


seriously impaired Appellant’s sentencing case. The instruction proposed by
trial defense counsel primarily sought to frame Appellant’s intoxication—and
his alcoholism more broadly—as a mitigating factor with respect to the offenses
he committed upon Ms. BS insofar as it would “tend[ ] to explain” Appellant’s
conduct. Somewhat secondarily, the instruction would have told the members
to consider Appellant’s lack of recollection as a measure of the degree of his
intoxication. Such considerations would be relevant to assess whether Appel-
lant formed the requisite specific intent to assault Ms. BS. This assessment,
however, would have only been pertinent to determining whether or not he was
guilty of the allegations, a question which was not before the members. Appel-
lant pleaded guilty and admitted to the military judge he had, in fact, formed
the requisite specific intent to commit the offense of abusive sexual contact,
and he formed that intent in spite of his intoxication. The issue before the
members, rather, was what an appropriate sentence was for Appellant’s of-
fenses.
    The evidence adduced at trial with respect to Appellant’s intoxication and
his history of alcohol problems was not disputed. There was no evidence, how-
ever, that Appellant had assaulted anyone during any of his prior drinking
episodes or that Appellant’s alcohol consumption would make it any more or
less likely that he would assault Ms. BS the night of the barbecue. Appellant
consistently claimed he had no memory of committing any offenses against Ms.
BS, which—if true—is a measure of the level of his intoxication. Considering
that Appellant conceded during his guilty plea his intoxication was no defense
to his conduct, the degree of his intoxication would not have any obvious sig-
nificance to the members’ assessment of an appropriate sentence. Appellant
would seemingly have us conclude that, as a matter of law, there is a propor-
tional relationship between his degree of intoxication and the mitigating cir-
cumstances of his offenses. We find this position unavailing and decline to
adopt it. The military judge instructed the members that Appellant’s “alcohol
consumption and lawful prescription medication use may be a factor [they
could] consider in extenuation and/or mitigation,” while reminding them that
his intoxication was not a defense. The military judge’s instruction accurately
described the state of the law and appropriately advised the members they
could consider his intoxication in arriving at an appropriate sentence. No more
was required. The members were free to attribute whatever mitigating or ag-
gravating value to Appellant’s intoxication they deemed appropriate, but mili-
tary judges are not to give undue emphasis to evidence favoring one party over
the other. See Damatta-Olivera, 37 M.J. at 479 (citations omitted). We there-
fore conclude the military judge did not abuse his discretion in denying the
Defense’s proposed intoxication instruction.
    The military judge told the members to consider Appellant’s “background,
his character, his service record, all matters in extenuation and mitigation,

                                      11
                    United States v. Newt, No. ACM 39629


and any other evidence he presented,” but declined to specifically highlight
other factors requested by Appellant: his age, military character, family and
domestic difficulties, and his military test scores. The discussion under R.C.M.
1005(a) explains that “[i]nstructions should be tailored to the facts and circum-
stances of the individual case,” and Wheeler stands for the proposition that
military judges should “carefully . . . shape their instructions on the sentence
to the evidence presented and to inform the court members fully as to their
responsibilities.” 38 C.M.R. at 76. But, in crafting sentencing instructions, mil-
itary judges are not obligated to list “each and every possible mitigating factor
for the court members to consider.” United States v. Hopkins, 55 M.J. 546, 550
(A.F. Ct. Crim. App. 2001) (citation omitted), aff’d, 56 M.J. 393 (C.A.A.F. 2002).
The instruction given by the military judge fairly included the matters the De-
fense requested be specifically highlighted by focusing the members on Appel-
lant’s service record and his background. The military judge did not abuse his
discretion in declining to further advise the members to consider the specific
factors requested by the Defense, matters which the Defense both placed in
evidence and argued to the members.
C. Substantially Verbatim Record
    Appellant contends the military judge decided contested matters during
off-the-record R.C.M. 802 conferences. Appellant specifically points to trial de-
fense counsel’s objection to the military judge permitting opening statements
by the parties and the military judge receiving documents containing proposed
sentencing instructions, documents which were not included in the record as
exhibits.
   1. Additional Background
    During Appellant’s court-martial, both parties provided opening state-
ments to the members at the outset of the sentencing proceedings. The only
discussion about this matter captured in the trial transcript came after trial
counsel made a point about the Government’s proposed timing of the publica-
tion of Prosecution Exhibit 1, the stipulation of fact, to the members. Trial de-
fense counsel answered,
       Sir, our only position on that . . . the reason why we had objected
       to having an opening to begin with; and that was because they
       have Prosecution Exhibit 1, which is the roadmap and the out-
       line. It presents the facts that they are about to hear and we
       thought that the opening was redundant and unnecessary and a
       waste of time of the members. But if—understanding your deci-
       sion to give an opening, I don’t believe that we are in a position
       to say that they can’t review Prosecution Exhibit 1.




                                       12
                    United States v. Newt, No. ACM 39629


    At a later point in the court-martial, prior to the Defense resting, the mili-
tary judge addressed the Defense’s motion to merge the two specifications for
purposes of sentencing, ruling that he would grant the Defense’s request. The
military judge then said he would address how this ruling impacted the maxi-
mum sentence, which he noted was “a part of the instructions.” He said, “[l]et
me pull up your draft instructions,” and went on to read the instruction per-
taining to the maximum sentence he intended to give to the members, with
which both parties agreed. Next, the military judge asked the parties whether
they wished to be heard with respect to any special instructions or if he would
just be “instructing on the standard instructions.” Trial defense counsel began
outlining the specific “Wheeler factors” he wished the military judge to advise
the members of. After listing several factors, trial defense counsel said:
       I wouldn’t request specific witnesses to lay out; just say, you
       know, “the testimony of all witnesses,” or something along those
       lines. I know that the sample has testimony of blank, blank,
       blank. But we’re just looking toward a general, overall thing. I
       am—and sir, my confusion is that a draft that has been going
       back and forth between [D]efense and the [G]overnment, I added
       some portions that I believe to be standard. So when you say
       standard, I’m not sure what you are looking at, so I’m just refer-
       ring to what I’ve put in as tracked changes.
    The military judge answered that he had “that highlighted document,” and
he said he assumed the highlighted portions were the Defense’s recommenda-
tions. Trial defense counsel then said,
       I don’t have access to the Internet, sir, so if it’s the same docu-
       ment—I’m assuming it’s the same document that I had sent to
       the [G]overnment last night. . . . So I’m getting a head nod from
       the [G] overnment that it’s the same document I’m referring to;
       just in a different format.
    After some more discussion about the instructions, the military judge said,
“I will take the input from both sides but ultimately I’m responsible for the
instructions. So I will circulate a copy of the instructions. You’ll have an oppor-
tunity to object or request additional instructions.” The military judge contin-
ued,
       I just wanted to make sure that there weren’t any additional
       special instructions . . . in light of the fact that we haven’t heard
       all of the testimony, so we will be revisiting instructions. . . . And
       I’m not making any ruling on [the request for Wheeler factors] at
       this time . . . .




                                        13
                    United States v. Newt, No. ACM 39629


Trial defense counsel then indicated he would be requesting a “specialty-type
instruction” pertaining to intoxication, and the military judge said,
       So what I’m going to do for you there is you’re going to have to
       propose some kind of language to me. I did not see that in the
       draft that was circulated. So if you have proposed language,
       please put that together. . . . and then just throw it in an email
       and send it to me this evening so I can consider that.
    The next day, after all defense evidence had been presented, the military
judge told the parties he did not have the opportunity to send out his instruc-
tions, but he wanted to discuss the Defense’s requested instructions. The mili-
tary judge then summarily denied the Defense’s request for the intoxication
instruction, and he told trial defense counsel, “[I]f you wish, you can have your
instruction marked as an appellate exhibit and put into the record, to preserve
that objection, or I can just read it into the record.” Trial defense counsel opted
for the latter, and the military judge read the instruction out loud so that it
was captured in the trial transcript. After a few other matters were addressed,
the military judge told the parties he would email them his “final draft instruc-
tions,” that they should closely review, and that they could make any addi-
tional objections when they came back on the record. The court recessed for
about half an hour, and when the court was called back to order, the military
judge asked the parties if they had any additional requests for special instruc-
tions. Trial defense counsel and trial counsel both replied, “No, Your Honor.”
    At various points during the court-martial, the military judge summarized
R.C.M. 802 conferences he had had with the parties, each time asking the par-
ties if the summaries were accurate and if they had anything additional to add.
Trial defense counsel never objected to or otherwise raised any concerns about
the conferences.
   2. Law
    Under Article 39(a), UCMJ, 10 U.S.C. § 839(a), a military judge may call
the court into session outside the presence of the members. Such proceedings
are made part of the record. Article 39(b), UCMJ, 10 U.S.C. § 839(b). R.C.M.
802 authorizes military judges to conduct conferences with the parties “to con-
sider such matters as will promote a fair and expeditious trial.” R.C.M. 802(a).
The purpose behind the conferences is “to inform the military judge of antici-
pated issues and to expeditiously resolve matters on which the parties can
agree, not to litigate or decide contested issues.” R.C.M. 802(a), Discussion. The
conferences themselves are off-the-record, “but matters agreed upon at a con-
ference shall be included in the record orally or in writing.” R.C.M. 802(b). The
failure to object at trial to the inclusion of matters from an R.C.M. 802 confer-
ence in the record waives the inclusion requirement. Id.; see, e.g., United States


                                        14
                    United States v. Newt, No. ACM 39629


v. Allen, No. ACM 38159, 2014 CCA LEXIS 216, at *35 n.10 (A.F. Ct. Crim.
App. 28 Mar. 2014) (unpub. op.) (citation omitted) (failure to object to lack of
conference summary waives issue).
    A verbatim transcript must be included in the record of trial when a dis-
honorable discharge is adjudged. R.C.M. 1103(b)(2)(B)(i). A verbatim tran-
script contains “all proceedings including sidebar conferences.” R.C.M.
1103(b)(2)(B), Discussion. Conferences held pursuant to R.C.M. 802 “need not
be recorded, but matters agreed upon at such conferences must be included in
the record.” Id. Whether a record is “complete” and whether it is “verbatim”
are two separate issues. United States v. Gaskins, 72 M.J. 225, 230 (C.A.A.F.
2013) (citation omitted).
    In general, an “unconditional plea of guilty waives all nonjurisdictional de-
fects at earlier stages of the proceedings.” United States v. Hardy, 77 M.J. 438,
442 (C.A.A.F. 2018) (quoting United States v. Lee, 73 M.J. 166, 167 (C.A.A.F.
2014)) (additional citations omitted). When an appellant “intentionally waives
a known right at trial, it is extinguished and may not be raised on appeal.”
United States v. Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009) (citation omitted).
An appellant “may knowingly and voluntarily waive many of the most funda-
mental protections afforded by the Constitution.” United States v. Mezzanatto,
513 U.S. 196, 201 (1995) (citations omitted). The requirement that a record of
trial be both complete and substantially verbatim, however, “is one of jurisdic-
tional proportion that cannot be waived.” United States v. Davenport, 73 M.J.
373, 377 (C.A.A.F. 2014) (quoting United States v. Henry, 53 M.J. 108, 100
(C.A.A.F. 2000)).
   3. Analysis
   Appellant’s initial position is essentially that the military judge improperly
decided contested matters during unrecorded R.C.M. 802 conferences, as op-
posed to Article 39(a) sessions, which would have been transcribed as part of
the trial transcript. From there he argues that any arguments or rulings oc-
curring during the R.C.M. 802 conferences with respect to the opening state-
ments and the sentencing instructions were omitted from the transcript,
thereby rendering the transcript less than substantially verbatim. Having
carefully considered Appellant’s claim, we find it does not merit relief.
    From a factual standpoint, we agree with Appellant that it appears there
was some sort of off-the-record discussion between the military judge and the
parties with respect to the issue of opening statements. We base this conclusion
upon trial defense counsel’s reference to “the reason why [they] had objected to
having an opening to begin with.” The substance of that discussion—whatever
it was—is entirely absent from Appellant’s record of trial. To the extent the
military judge made a ruling about opening statements during an R.C.M. 802


                                       15
                    United States v. Newt, No. ACM 39629


conference, that should have been captured for the record. R.C.M. 802(b). That
issue, however, was waived by Appellant by virtue of his failure to object at
trial. Id.
    With respect to the sentencing instructions, Appellant has failed to demon-
strate there was any substantive discussion or ruling pertaining to the instruc-
tions in any R.C.M. 802 conferences. Instead, trial defense counsel indicated a
draft set of instructions had “been going back and forth” between the Defense
and the Government, and at some point a copy was provided to the military
judge. Contrary to Appellant’s suggestion on appeal, the transcript demon-
strates the military judge discussed proposed instructions on the record during
Article 39(a) sessions. Trial defense counsel did apparently email the military
judge a proposed instruction on intoxication, but the military judge both ruled
on that instruction on the record and read the text of the proposed instruction
into the record. We find it difficult to conceive of a situation in which merely
emailing draft instructions to the military judge amounts to litigating or de-
ciding contested issues, and Appellant has not shown anything more than that
occurred. By reading the proposed intoxication instruction into the record, the
military judge preserved the text of Appellant’s request, the same as if he had
marked a paper copy of the instruction as an appellate exhibit. Significantly,
the military judge gave the Defense the option of whether to capture the in-
struction verbally or by marking the written instruction, and trial defense
counsel opted for the former. In any event, Appellant’s lack of trial objection
waived any alleged error with respect to including any R.C.M. 802 conference
discussion about sentencing instructions in the record.
    Appellant argues that—notwithstanding his waiver of the R.C.M. 802 re-
quirement—R.C.M. 1103(b)(2) requires the inclusion of matters agreed upon
at R.C.M. 802 conferences in the record. As an initial consideration, we note
that the commentary about including such matters is found in the discussion
to R.C.M. 1103, not in the text of the rule itself. That discussion explains a
verbatim transcript includes “all proceedings,” such as sidebar conferences, ar-
guments, rulings, and instructions, as well as matters agreed upon in R.C.M.
802 conferences. We also note the title of R.C.M. 1103 is “[p]reparation of rec-
ord of trial,” falling within the “post-trial procedure” chapter of the Rules for
Courts-Martial. The rule is focused on the important, yet largely ministerial,
mechanics of assembling the record of trial—that is, what items are included
in the record, who receives copies, when a verbatim transcript must be pre-
pared, and so on.
   Appellant invites us to conclude the discussion to R.C.M. 1103 operates to
revive the same issue Appellant waived at trial under R.C.M. 802, giving him
a second opportunity to raise the issue. We decline Appellant’s invitation.
R.C.M. 1103 addresses post-trial assembly of the record, whereas R.C.M. 802


                                       16
                    United States v. Newt, No. ACM 39629


addresses the conduct of portions of the trial proceedings. R.C.M. 802 explicitly
permits the parties to waive the requirement that matters discussed in R.C.M.
802 conferences be captured in the record. It would make little sense that the
discussion to a rule pertaining to the compilation of the record—which may
occur weeks or months after a trial adjourns—would operate to overbear an
explicit rule focused on in-court proceedings, which would be the appropriate
time to lodge an objection as to any off-the-record conferences. Appellant’s in-
terpretation of the interplay between these two rules would read the R.C.M.
802(b) waiver provision out of the Rules for Courts-Martial, because the parties
would never be able to waive the issue, as Appellant’s theory would lead to the
issue being revived by R.C.M. 1103 during the record’s assembly, regardless of
any waiver at trial. This, of course, would open the door to post-trial attacks
on the nature and quality of the in-trial summaries of R.C.M. 802 conferences
at a point in time where meaningfully remedying any shortcoming in those
summaries would be difficult, if not impossible. We conclude an alternative
interpretation makes more sense: the R.C.M. 1103 discussion calls for the in-
clusion of matters agreed upon during R.C.M. 802 conferences when such in-
clusion has not been waived by the lack of objection under R.C.M. 802(b). This
reading preserves the waiver principle stated in R.C.M. 802 while placing the
R.C.M. 1103 discussion in its proper context. By failing to object to the sum-
mary of the discussions held under R.C.M. 802 during his court-martial, Ap-
pellant waived this issue on appeal.
   Even in the face of waiver, the Courts of Criminal Appeal are empowered
under Article 66(c), UCMJ, 10 U.S.C. § 866(c), to consider claims otherwise
waived as part of our obligation to affirm only such findings and sentences
which are correct in law and should be approved. See United States v. Chin, 75
M.J. 220, 222–23 (C.A.A.F. 2016). Having considered Appellant’s claim and the
entire record, we will leave Appellant’s waiver intact.
D. Post-Trial Delay
   1. Additional Background
   Appellant was sentenced on 27 October 2018, and the convening authority
took action on 3 February 2019. Appellant’s case was docketed with this court
23 days later, on 26 February 2019.
    Appellant filed his assignments of error 11 months later, on 22 January
2020, after requesting and receiving 8 enlargements of time over government
objection. The Government submitted a timely answer on 21 February 2020,
without requesting an enlargement of time. Appellant submitted a reply to the
Government’s answer on 28 February 2020. Appellant has not made a demand
for timely post-trial review or appeal.




                                       17
                    United States v. Newt, No. ACM 39629


   2. Law
    “We review de novo claims that an appellant has been denied the due pro-
cess right to a speedy post-trial review and appeal.” United States v. Moreno,
63 M.J. 129, 135 (C.A.A.F. 2006) (citing United States v. Rodriguez, 60 M.J.
239, 246 (C.A.A.F. 2004); United States v. Cooper, 58 M.J. 54, 58 (C.A.A.F.
2003)). In Moreno, the CAAF established a presumption of facially unreasona-
ble delay when the convening authority does not take action within 120 days
of sentencing, when the case is not docketed with the Court of Criminal Ap-
peals within 30 days of action, and when the Court of Criminal Appeals does
not render a decision within 18 months of docketing. 63 M.J. at 142. Where
there is such a delay, we examine the four factors set forth in Barker v. Wingo,
407 U.S. 514, 530 (1972): “(1) the length of the delay; (2) the reasons for the
delay; (3) the appellant’s assertion of the right to timely review and appeal;
and (4) prejudice [to the appellant].” Moreno, 63 M.J. at 135 (citing United
States v. Jones, 61 M.J. 80, 83 (C.A.A.F. 2005); Toohey v. United States, 60 M.J.
100, 102 (C.A.A.F. 2004)). “No single factor is required for finding a due process
violation and the absence of a given factor will not prevent such a finding.” Id.
at 136 (citing Barker, 407 U.S. at 533).
   3. Analysis
    This court did not issue its opinion within 18 months of docketing, exceed-
ing the Moreno standard. Accordingly, we have considered the Barker factors
to assess whether Appellant’s due process right to timely review has been in-
fringed.
    The CAAF has held that where an appellant has not shown prejudice from
the delay, there is no due process violation unless the delay is so egregious as
to “adversely affect the public’s perception of the fairness and integrity of the
military justice system.” United States v. Toohey, 63 M.J. 353, 362 (C.A.A.F.
2006). In Moreno, the CAAF identified three types of cognizable prejudice for
purposes of an appellant’s due process right to timely post-trial review: (1) op-
pressive incarceration; (2) anxiety and concern; and (3) impairment of the ap-
pellant’s ability to present a defense at a rehearing. 63 M.J. at 138–39 (cita-
tions omitted). In this case, we find no oppressive incarceration because Appel-
lant’s appeal has not resulted in any reduction in his term of confinement. Sim-
ilarly, where the appeal does not result in a rehearing on findings or sentence,
Appellant’s ability to present a defense at a rehearing is not impaired. Id. at
140. As for anxiety and concern, the CAAF has explained “the appropriate test
for the military justice system is to require an appellant to show particularized
anxiety or concern that is distinguishable from the normal anxiety experienced
by prisoners awaiting an appellate decision.” Id. Appellant has not asserted
any particularized anxiety caused by delay in this case, and we discern none.



                                       18
                    United States v. Newt, No. ACM 39629


     Just over 21 months have passed between the docketing of Appellant’s case
and the issuance of this court’s opinion. More than half of the delay is attribut-
able to Appellant’s requests for enlargement of time in order to facilitate his
filing of his assignments of error. By the time Appellant filed those assign-
ments of error, nearly 11 months had elapsed from the date of docketing. The
Government filed a timely answer, without requesting a delay, addressing the
four issues Appellant raised on appeal. Moreover, this court is issuing its opin-
ion just over three months beyond the 18-month Moreno standard. The record
does not disclose any request by Appellant for timely review, and Appellant
has not alleged he has suffered any prejudice by the delay. Considering the
totality of the circumstances, we find no violation of Appellant’s due process
rights.
   Recognizing our authority under Article 66(c), UCMJ, we have also consid-
ered whether relief for excessive post-trial delay is appropriate even in the ab-
sence of a due process violation. See United States v. Tardif, 57 M.J. 219, 225
(C.A.A.F. 2002). After considering the factors enumerated in United States v.
Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App. 2015), we conclude it is not.
E. Convening Authority’s Action
    Although not raised by Appellant, we consider whether the convening au-
thority exceeded his authority when he purported to approve a sentence less
than the sentence provided for in the pretrial agreement in this case. Here, the
pretrial agreement bound the convening authority to approve no confinement
in excess of 12 months. Appellant was also entitled to one day of pretrial con-
finement credit as a result of the time he spent in custody after his arrest, a
credit which the military judge specifically directed at the conclusion of Appel-
lant’s court-martial. See United States v. Allen, 17 M.J. 126, 127 (C.M.A. 1984).
Following his staff judge advocate’s advice to address this one day of credit in
his action, the convening authority approved a sentence to confinement of 11
months and 29 days. The convening authority, however, was only authorized
to alter Appellant’s sentence to confinement “pursuant to the terms of the [pre-
trial] agreement.” Article 60(c)(4)(C), UCMJ, 10 U.S.C. § 860(c)(4)(C). By at-
tempting to reduce Appellant’s confinement below the terms of the agree-
ment—albeit for a single day and for the purpose of capturing the pretrial con-
finement credit—the convening authority exceeded his authority under the
rules in effect at the time.
    Rather than purport to approve a sentence which incorporated Appellant’s
pretrial confinement, the convening authority should have approved the sen-
tence as limited by the pretrial agreement (i.e., confinement for 12 months),
and one day of credit would have then been applied against that sentence. Ap-
pellant has not alleged any prejudice with respect to this error, and we see
none in the record. Nonetheless, the convening authority’s approved sentence

                                       19
                    United States v. Newt, No. ACM 39629


is impermissible under Article 60, UCMJ, and we take corrective action by ex-
ercising our authority under Article 66(c), UCMJ, 10 U.S.C. § 66(c), to affirm
such part of the sentence that should be approved. In doing so, we affirm only
so much of the adjudged sentence that includes a dishonorable discharge, con-
finement for 11 months and 29 days, and reduction to the grade of E-1.

                              III. CONCLUSION
   The approved findings and sentence as we now affirm are correct in law
and fact, and no other error materially prejudicial to the substantial rights of
Appellant occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).
Accordingly, the approved findings and sentence are AFFIRMED.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                      20